1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     MICHAEL JOSEPH PITKIN,                             Case No. 3:19-cv-00766-MMD-WGC

7                                    Plaintiffs,                       ORDER
             v.
8
      CHRISTOPHER ROCH
9     PITKIN, et al.,

10                               Defendants.

11

12

13          Plaintiff Michael Joseph Pitkin filed an informa pauperis (“IFP”) application and a

14   pro se complaint asking this Court to (1) intervene on his behalf in a probate matter

15   involving his mother’s and grandmother’s estates/property; (2) appoint him counsel in

16   these matters in Idaho, Oregon and Nevada; and (3) implement a resolution that will not

17   a negatively impact Plaintiff’s reporting requirements to qualify for federal benefits. (ECF

18   No. 13 at 3-4.) Before the Court is the Report and Recommendation (“R&R”) of United

19   States Magistrate Judge William G. Cobb (ECF No. 13), recommending that the Court

20   grant Plaintiff’s IFP application (ECF No. 1), file and dismiss Plaintiff’s Complaint (ECF

21   No. 1-1) with prejudice, and deny both Plaintiff’s “Motion for Pro Se and In Forma

22   Pauperis” (ECF No. 6) and “Motion for Pro Bono [Representation]” (ECF No. 7). Plaintiff

23   had until April 3, 2020 to file an objection. To date, no objection has been filed. For that

24   reason, and because the Court agrees with Judge Cobb, the Court will adopt the R&R.

25          This Court “may accept, reject, or modify, in whole or in part, the findings or

26   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

27   fails to object, however, the Court is not required to conduct “any review at all . . . of any

28   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);
1    see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of

2    the magistrate judges’ findings and recommendations is required if, but only if, one or both

3    parties file objections to the findings and recommendations.”); Fed. R. Civ. P. 72, Advisory

4    Committee Notes (1983) (providing that the court “need only satisfy itself that there is no

5    clear error on the face of the record in order to accept the recommendation”).

6            While Plaintiff has failed to timely object to the R&R, the Court has nevertheless

7    conducted a de novo review to determine whether to adopt the R&R. Judge Cobb

8    recommended that the Court grant Plaintiff’s IFP application because he cannot pay the

9    filing fee. (ECF No. 13 at 2.) Furthermore, Judge Cobb found that Plaintiff cannot state a

10   claim for relief because the Court does not have jurisdiction over Plaintiff’s mother’s or

11   grandmother’s probate proceedings, or have the power to appoint an attorney in those

12   proceedings. (ECF No. 13 at 4.) Finally, Judge Cobb found that Plaintiff has not stated a

13   claim with respect to his reporting requirements and advised that Plaintiff contact the

14   agencies under which benefits are provided if he has questions about reporting

15   requirements. (Id.) Having reviewed the R&R (ECF No. 13) and underlying records (ECF

16   Nos. 1, 1-1, 6, 7), the Court agrees with Judge Cobb and adopts the R&R in full.

17           It is therefore ordered, adjudged, and decreed that the Report and

18   Recommendation of Magistrate Judge William G. Cobb (ECF No. 13) is accepted and

19   adopted in full.

20           It is further ordered that Plaintiff’s Motion/Application for Leave to Proceed in forma

21   pauperis (ECF No. 1) is granted.

22           It is further ordered that the Clerk of the Court file the Complaint (ECF No. 1-1).

23           It is further ordered that the Complaint (ECF No. 1-1) is dismissed with prejudice.

24           It is further ordered that Plaintiff’s remaining motions (ECF Nos. 6, 7) are denied as

25   moot.

26   ///

27   ////

28   ////

                                                    2
1           The Clerk of Court is directed to enter judgment in accordance with this order and

2    close this case.

3           DATED THIS 6th day of April 2020.

4                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
